Title: Thomas Jefferson to DeWitt Clinton, 15 March 1815
From: Jefferson, Thomas
To: Clinton, DeWitt


          Monticello. Mar. 15. 15.
          Th: Jefferson presents his compliments to mr Clinton, and his thanks for the copy he has been so kind as to send him of his Introductory discourse to the Literary and Philosophical society of New York. the field which he has therein spread before the lovers of science offers ample room for their cultivation. and he is happy to observe that New York is so fast advancing to the work. she is certainly much favored by circumstances which lead to eminence in that career.he congratulates mr Clinton on the event of peace, and especially on the splendid events in the South which so honorably closed the war. and he salutes him with high respect and consideration.
        